DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
 Response to Arguments
	
4.	As to claim 7, the applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
“Varadarajan discloses a method in which a process gas consists "consists essentially of H2 and 02, where the concentration of H2 is greater than about 95% by volume, and concentration of 02 is less than about 5% by volume (e.g., 0.1-4.5% by volume). The reference does not disclose or suggest "wherein the atmosphere has an oxygen concentration of 5% to 70% by volume in a carrier gas," as set forth in the claims. Further, as noted in the office action, Varadarajan fails to disclose a temperature of higher than 500 *C and the oxidizer gas is feed to the reaction space continuously throughout the deposition. Fukazawa is cited for disclosing a temperature range of 50-550 *C and for disclosing continuously feeding the reactant. 
Fukazawa discloses a PEALD process that includes supplying a precursor in a pulse to the reaction chamber, continuously supplying a reactant to the reaction chamber, continuously supplying an inert gas to the reaction chamber, continuously controlling a pressure of the reaction chamber in a range of 15 kPa to 80 kPa, and applying RF power for glow discharge in a pulse to one of the parallel plate electrodes. 
As a preliminary matter, Applicant notes that the pressure range for the temperature range of Fukazawa is higher than the pressure range disclosed in Varadarajan. Thus, Applicant submits that it is not obvious to combine Varadarajan and Fukazawa to obtain the claimed temperature range of "higher than 500*C" "a wherein a pressure within the reaction space is less than 1000 Pa," as set forth in claim 1. Further, Applicant submits that Fukazawa does not cure the deficiencies of Varadarajan with regard to "wherein the atmosphere has an oxygen concentration of 5% to 70% by volume in a carrier gas." Rather, Fukazawa discloses an atmosphere with a relatively high concentration of a dilution/inert gas. 
Accordingly, Applicant submits that no combination of Varadarajan and Fukazawa teaches or suggests that relatively low pressure, relatively high temperature, and relatively high oxygen content in a carrier gas process as set forth in the claims. For at least these reasons, claims 1, 2, 4, 7, 8 and 12 are patentable over Varadarajan in view of Fukazawa.”
The applicant’s amendment along with the above remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 103.

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in an interview with Cynthia L. Pillote on August 8, 2022.
7.	The application has been amended as follows: 
In the claims
In line 1 of claim 4, after the phrase “The method according to claim ”, please delete number “3” and replacing with number –1--.
In line 1 of claim 5, after the phrase “The method according to claim ”, please delete number “3” and replacing with number –1--.

Allowable Subject Matter
8.	Claims 1-2, 4-5, 7-16 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: As to claims 1-2, 4-5, 7-15, the cited prior arts fail to disclose or suggest (iii) exposing the substrate on which BDEAS is adsorbed to an oxidizer gas in an atmosphere in the reaction space, and applying an RF power, thereby depositing a monolayer or sublayer of silicon oxide, wherein the atmosphere has an oxygen concentration of 5% to 70% by volume in a carrier gas; and wherein the oxidizer gas is fed to the reaction space continuously throughout the deposition cycle, and wherein a pressure within the reaction space is less than 1000 Pa.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713